UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4156


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TONY CURTIS BOWEN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cr-00020-JAB-1)


Submitted:   September 9, 2015        Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon Leigh Smith, UNTI & SMITH, Raleigh, North Carolina, for
Appellant.   Sandra  Jane   Hairston,  Assistant   United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tony Curtis Bowen pled guilty to distributing cocaine base

and possessing a firearm by a convicted felon.                    He received a

51-month sentence.         Counsel has filed an Anders v. California,

386 U.S. 738    (1967)    brief,    certifying      that    there    are     no

meritorious issues, but questioning whether the district court

abused its discretion in denying Bowen’s motion to withdraw his

guilty plea.        Finding no error, we affirm.

      “A defendant has no absolute right to withdraw a guilty

plea.”     United States v. Bowman, 348 F.3d 408, 413 (4th Cir.

2003)    (internal     quotation    marks     omitted).     Rather,       once   the

district court has accepted a guilty plea, it is within the

court’s    discretion     whether    to   grant   a   motion     to   withdraw    it

based on the defendant’s showing of a “fair and just reason.”

Fed. R. Crim. P. 11(d)(2)(B); United States v. Battle, 499 F.3d
315, 319 (4th Cir. 2007).            When considering whether to allow a

defendant      to    withdraw   a   guilty    plea,   the   trial     court      must

consider six factors:

      (1)   whether  the  defendant   has  offered  credible
      evidence that his plea was not knowing or not
      voluntary, (2) whether the defendant has credibly
      asserted his legal innocence, (3) whether there has
      been a delay between the entering of the plea and the
      filing of the motion, (4) whether defendant has had
      close assistance of competent counsel, (5) whether
      withdrawal will cause prejudice to the government, and
      (6) whether it will inconvenience the court and waste
      judicial resources.


                                          2
United     States      v.    Moore,        931 F.2d 245,    248    (4th     Cir.     1991)

(citations omitted).               Although all of the Moore factors should

be   considered,         the      first,     second,         and     fourth      are    the    most

important       factors      in    making        the    determination          of      whether   to

allow withdrawal of the plea.                     United States v. Sparks, 67 F.3d
1145, 1154 (4th Cir. 1995).

      We   have       reviewed       the    record      on     appeal      and    the    parties’

arguments, and we conclude that the district court did not err

in determining that Bowen’s plea was knowingly and voluntarily

entered, that he had close assistance of competent counsel, and

that he failed to make a credible showing of legal innocence.

We conclude that the district court properly weighed the Moore

factors    and     did      not    abuse     its      discretion       in    denying      Bowen’s

motion     to    withdraw         his    guilty        plea.        See     United      States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000) (reviewing Moore

factors         and      applying          abuse        of         discretion          standard).

Accordingly, we affirm the district court’s denial of the motion

to withdraw the plea.

      In accordance with Anders, we have reviewed Bowen’s pro se

claims and the entire record in this case and have found no

meritorious       issues       for      appeal.         We     therefore       affirm     Bowen’s

conviction       and     sentence.           This      court        requires     that     counsel

inform Bowen, in writing, of the right to petition the Supreme

Court    of     the    United        States      for    further        review.          If    Bowen

                                                  3
requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.          Counsel’s

motion must state that a copy thereof was served on Bowen.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4